 Case 3:18-cv-00428-HEH Document 150 Filed 05/13/19 Page 1 of 4 PageID# 5941




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION




   FALLS CHURCH MEDICAL CENTER,LLC,et al,


        Plaintiffs,
                                                                   CASE NO:3:18-CV-428-HEH




   M.NORMAN OLIVER, et al


        Defendants.




                                    FINAL PRETRIAL ORDER



       The parties, by counsel and pursuant to this Court's Order entered on August 1,2018,

ECF No. 21, and attached Pretrial Schedule A,ECF No. 27-1, submit this Proposed Final Pretrial

Order for entry in this case, setting forth the following:

        1.     Stipulated Facts: The parties stipulate to certain undisputed facts, which are set

forth in Appendix A.

       2.      Legal and Evidentiary Stipulations:

                      a. The parties stipulate to the following points oflaw:

                            i.   This Court has subject-matter jurisdiction under 28 U.S.C. §1331.

                           ii.   This Court has personal jurisdiction over the Defendants.

                          iii.   Venue is proper in this district and division.

                      b. The parties stipulate to the admissibility ofthe following evidence,as

                         reflected in the exhibit lists in Appendix C:

                            i.   All of the challenged statutes and regulations.
 Case 3:18-cv-00428-HEH Document 150 Filed 05/13/19 Page 2 of 4 PageID# 5942




                         ii.    The current and preceding versions ofthe Virginia Department of

                                Health materials relating to abortion care.

                         iii.   The authenticity of all exhibits properly authenticated at

                                depositions of all witnesses excepting third parties.

                         iv.    The curricula vitae of experts stipulated as qualified by the Parties.

                   c. The parties agree to seal all exhibits designated Attorneys' Eyes Only or

                       Confidential pursuant to the Stipulated Protective Order, EOF No.65.

       3.      List of Proposed Witnesses: Appendix B sets forth the witnesses who may be

called to testify on behalf of each party, and whether each witness will testify as a fact or expert

witness. Tab 1 of Appendix B sets forth Plaintiffs' witnesses. Tab 2 of Appendix B sets forth

Defendants' witnesses.

       4.      List and Description of All Exhibits: Appendix C sets forth a list and

description of all exhibits intended to be offered by each party and whether or not there are

stipulations to admissibility. Tab 1 of Appendix C sets forth Plaintiffs' exhibits. Table 2 of

Appendix C sets forth Defendants' exhibits.

       5.      Issues in Dispute: The parties agree that the triable issues are as follows:

                   a. Whether Virginia's Licensing Statute imposes an undue burden on the

                       right to abortion in violation of the Fourteenth Amendment.

                   b. Whether Virginia's First Trimester Abortion Facility Licensing

                       Regulations(12 VAC 5-412 et seq.) promulgated pursuant to the

                       Licensing Statute imposes an undue burden on the right to abortion in

                       violation ofthe Fourteenth Amendment.
Case 3:18-cv-00428-HEH Document 150 Filed 05/13/19 Page 3 of 4 PageID# 5943




                   c. Whether the facility inspections conducted pursuant to 12 VAC 5-412-90

                        and -ICQ violate the Fourth Amendment.


                   d. Whether Virginia's second-trimester Hospital Requirement imposes an

                        undue burden on the right to abortion in violation ofthe Fourteenth

                        Amendment.


                   e. Whether Virginia's "informed consent" requirements—including the

                        mandatory ultrasound, the twenty-four hour delay, and the mandatory

                        disclosures—impose an undue burden on the right to abortion in violation

                        of the Fourteenth Amendment.

                   f. Whether Virginia's criminal penalties for violations ofthe substantive

                        restrictions listed above impose an undue burden on the right to abortion

                        in violation ofthe Fourteenth Amendment.

                   g. Whether Plaintiffs are entitled to a judgment declaring the challenged

                        provisions unconstitutional for the reasons listed above.

                   h. Whether Plaintiffs are entitled to a permanent injunction barring

                        enforcement of the challenged provisions.

                   i.   Whether Plaintiffs are entitled to reasonable attorney's fees and costs.

                   j. To the extent any factual issues are more properly characterized as legal

                        issues, the parties hereby incorporate them herein.

       6.      Additional Issue: In addition to the stipulated issues that are in dispute, as

listed in paragraph 5,the Court, pursuant to its order issued on May 6,2019, directs that the

parties be prepared to address at trial the level of oversight from a licensed physician that

Advanced Practice Clinicians must have in order to provide first trimester abortion care.
  Case 3:18-cv-00428-HEH Document 150 Filed 05/13/19 Page 4 of 4 PageID# 5944



        It is so ORDERED.




                                                      /s/
                                        Henry E. Hudson
                                        Senior United States District Judge

Date:
Richmond, VA
